56 N.Y.2d 848 (1982)
Joseph R. Loring & Associates, Inc., Appellant,
v.
Continental Casualty Company, Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Argued May 6, 1982.
Decided June 8, 1982.
Thomas F. De Soye and John J. Connolly for appellant.
William H. Morris and Gerald P. McMorrow for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*850MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
Appellant contends that the reporting of a "potential claim" to the insurance carrier "locked" appellant into that carrier, inhibiting its freedom of contract because no other insurer would agree to cover the potential claim which was reported. It is appellant's contention that this "claims made" policy violated the public policy of this State. Inasmuch as the particular clause in question did not violate any statutory mandate or prohibition or any regulation of the Superintendent of Insurance, this court cannot say that the clause was violative of public policy. Any other substantive issues will be resolved at the trial.
Order affirmed, etc.